Fish, C. J.
Where the domicile of a husband and wife was in a foreign country, and she, on account of his habitual intoxication and cruel treatment of her, separated from him and came to Chatham county in this State, with the intention of making her permanent residence there and of living in a bona fide state of permanent separation from him, but, after so living in such county for several years, she returned to the country of her husband’s residence and resumed her marital relations with him, the separate domicile which she may have acquired in Georgia was lost. Consequently, when she subsequently, for like causes, again separated from her husband, and, leaving him in such foreign country, returned to Chatham county in this State, with the intention of living there in a bona fide state of permanent separation from him, she could not lawfully institute in that county a suit for divorce until the expiration of the period of twelve months from the date when she returned to the same and again acquired a separate domicile therein. Civil Code, § 2431. Judgment affirmed.

All the Justices concur.